                        Case 2:19-cr-00261-CW Document 15 Filed 07/11/19 Page 1 of 1
                                                                                                                              ' .. '!        ". , ..
                    Case 2'19-cr-00261-CW              Dac11ment 10 *SEA! ED*                  Filed 07/11 /1         q . Paru,!f%~JiOt 1 _
                                                                                                       ;    , ~ <.~   ~--: i ~) : j --~ i :..; i t: tJ l_.! i-i I.


                                           United States District Cour~ 019                                            Jl.lt
                                                                                                                                        11
                                                                                                                                                 C)       I=     b
                                                                                                                                                                2
                                                                       for the
                                                                   District of Utah
                  UNITED STATES OF AMERICA

                               v.

                            Favro

                                                        ARREST WARRANT                                                       t6J ORIGINAL
To:       The United States Marshal
          and any authorized law enforcement officer



YOU ARE HEREBY COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay (name of person
to be arrested)     JOHN AARON FAVRO
who is accused of an offense or violation based on the following document filed with the court:

11[]   Indictment      D   Superseding Indictment                  D    Information         D    Superseding Information

                       D   Complaint        D     Order of court   D    Violation Notice    D    Probation Violation Petition

                       D    Supervised Release Violation Petition
This offense is briefly described as follows:
CONTROLLED SUBSTANCE - SELL, DISTRIBUTE, OR DISPENSE/Distribution of Pentanyl resulting in
death
CONTROLLED SUBSTANCE- SELL, DISTRIBUTE, OR DISPENSE/Conspiracy to Distribute Fentanyl


                                                                                                                                                                ~
in violation of     21 :841(a)(l) and 21 :84l(a)(l)& 846                                                                                        _::s:
                                                                                                                                                         UnitOO States Code.
                                                                                                                                                                =l'             .
                                                                                                                              if)

                                                                                                                                                                i'.;,.,.::tl!
                                                                                                                                                                4f'f:IJ
                                                                                      9 at Salt Lake Cit , Utah                                                 '7.."'Ci'!J.'

                                                                                                                                                                 ,/'•tt<.
                                                                                                                                                                 ·:•!'">'l
                                                                                                                                                                :;;~w

                                                                                                                               ......
                                                                                                                               ·--"·               ._i          .:c
Bail fixed
                                                                                                      Name of Judicial Officer

                                                                       RETURN

rrhis warrant was received and executed with the arrest of the above-named defendant at



 DATE RECEIVED             NAME AND TITLE OF ARRESTING                 SIGNATURE OF ARRESTING OFFICER


 7/11/;1
 DATE OF ARREST
                           OFFICER

                            ....,.--:- t)4 V'I   f DU5'1-t                  =:5,,----p                                                             .           . .. """


 7/11 /11
